Citation Nr: 1549559	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  14-31 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a left knee disorder.

2.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1958 to April 1962.

This appeal comes to the Board of Veterans' Appeals (Board) from May and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A claim for service connection for bilateral hearing loss was received in September 2011.  A claim to reopen service connection for a left knee disorder was received in January 2012.  The May 2013 rating decision, in pertinent part, declined to reopen service connection for chronic leg hip and leg disability (claimed as left pelvis/left leg/left knee).  The June 2013 rating decision, in pertinent part, granted service connection for bilateral hearing loss, assigning an initial noncompensable (0 percent) disability rating effective September 30, 2011 (the day the claim was received by VA).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for a Left Knee Disorder

The May 2013 rating decision denied reopening of service connection for chronic leg hip and leg disability (claimed as left pelvis/left leg/left knee).  In September 2013, the Veteran entered a notice of disagreement with the denial of reopening of service connection for a left knee injury.  

The Veteran also expressed disagreement with the denial of service connection for a scar on the left leg; however, pursuant to a July 2009 rating decision, service connection has already been granted for a left shin scar.  

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2015).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2015).    

The September 2013 notice of disagreement was properly filed with the AOJ.  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issue of whether new and material evidence has been received to reopen service connection for a left knee disorder for further procedural action.    

Initial Rating for Bilateral Hearing Loss

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  November 2011 and April 2012 VA treatment records notes that audiological documents were scanned into VISTA Imaging.  The scanned documents have not been associated with the claims file.  Upon remand, these records should be associated with the claims file.  Further, VA treatment records dated after February 2013 have not been associated with the claims file.

In an October 2015 written statement, the representative contended that the Veteran should be scheduled for an additional VA examination to assist in determining the current severity of the bilateral hearing loss, implying that the Veteran's hearing loss had worsened from what was reflected in the other evidence of record, including the February 2012 VA examination report.  While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, see Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) and VAOPGCPREC 11-95, an examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  As such, the Board finds that further examination is required so that the decision is based on a record that contains a current examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should issue a statement of the case that addresses the issue of whether new and material evidence has been received to reopen service connection for a left knee disorder.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to the service-connected bilateral hearing loss, specifically any records dated after February 2013 and the November 2011 and April 2012 audiologic documents scanned into VISTA Imaging.

3.  Then, schedule a VA examination(s) to assist in determining the current severity of the service-connected bilateral hearing loss.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

4.  Then, readjudicate the issue of an initial rating for bilateral hearing loss.  If any aspect of the appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




